In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00526-CV

____________________


9MM TAURUS MODEL PT 111 HANDGUN SERIAL NO. TTD 96410,

.45 CAL FIRESTAR HANDGUN SERIAL NO. 2168970, 

SAVAGE MODEL 110-270 SERIAL NO. F723621, 

and HI POINT MODEL 995 SERIAL NO. B8145087 (Chad Davis), Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 411th District Court
San Jacinto County, Texas

Trial Cause No. 10907




MEMORANDUM OPINION
 On December 4, 2008, Chad Davis filed a motion for extension of time to file notice
of appeal.  The appellee did not file a response to the motion.  The trial court signed the
judgment on July 31, 2008.  Assuming the appellate timetables were extended by the timely
filing of a post-judgment motion on or before September 2, 2008, notice of appeal was due
to be filed on October 29, 2008.  See Tex. R. App. P. 26.1(a).  Davis filed a notice of appeal
dated November 28, 2008, on December 4, 2008.  The notice is both dated and filed more
than ninety days from the date of judgment and outside the time for which we may grant an
extension of time to perfect appeal.  See Tex. R. App. P. 26.3.  This Court lacks jurisdiction
over this appeal. 
	Accordingly, we deny the motion for extension of time to file notice of appeal and
dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice

Opinion Delivered January 15, 2009

Before McKeithen, C.J., Gaultney and Kreger, JJ.